Citation Nr: 9908942	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for a disability 
of the cervical spine, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for bilateral 
ulnar nerve palsy with carpal tunnel syndrome, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date prior to prior to April 
14, 1994 for the grant of service connection for a disability 
of the cervical spine.

4.  Whether new and material evidence has been submitted in 
order to reopen a claim of entitlement to service connection 
for a disability of the thoracic spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to August 
1981.

This appeal originally came before the Board of Veterans' 
Appeals (Board) from an April 1996 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in which the RO denied an evaluation in excess of 10 percent 
for the service connected disability of the cervical spine, 
denied an evaluation in excess of 10 percent for service 
connected bilateral ulnar nerve palsy with carpal tunnel 
syndrome, denied an effective date prior to April 14, 1994 
for the grant of entitlement to service connection for a 
disability of the cervical spine and determined that new and 
material evidence had not been submitted with which to reopen 
a previously denied claim of entitlement to service 
connection for a disability of the thoracic spine . 

In a substantive appeal received in July 1997, the veteran 
requested that a Board hearing be scheduled at a local VA 
office.  A hearing was scheduled for January 14, 1999.  The 
veteran was advised of this hearing through correspondence 
sent by the RO dated on December 9, 1998.  That 
correspondence was sent to the veteran's most recent address 
of record and there is no indication that this correspondence 
did not reach him.  In that correspondence, the veteran was 
advised that if he failed to report for the scheduled 
hearing, the hearing request would be considered withdrawn 
and no further request for a hearing would be granted unless 
the failure to appear arose under circumstances which did not 
allow the veteran to submit a timely request to reschedule 
the hearing.  The veteran did not appear for the hearing 
scheduled for January 1999, nor has he provided any further 
information regarding his failure to appear.  Accordingly, 
the hearing request is considered withdrawn and Board shall 
proceed with the claims on appeal.


FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate the severity 
of his service-connected disability of the cervical spine, 
and which was necessary to establish the degree of such 
disability.

2.  The veteran failed, without good cause, to report for a 
VA examination which was scheduled to evaluate the severity 
of his service-connected bilateral tardy ulnar nerve palsy 
with carpal tunnel syndrome, and which was necessary to 
establish the degree of such disability.

3.  The initial claim of entitlement to service connection 
for a disability of the cervical spine was received by VA in 
October 1981, within one year following the veteran's 
discharge from service.  In December 1981, the RO denied a 
claim of entitlement to service connection for a low back 
disability, and did not specifically address the issue of 
entitlement to service connection for a disability of the 
cervical spine. 

4.  In September 1982, the veteran filed a Notice of 
Disagreement with the December 1981 rating action and 
specifically indicated that he suffered from a disability of 
the entire spine.  A Statement of the Case was not issued by 
the RO.

5.  On April 14, 1994, the RO received a claim for 
entitlement to service connection for a disability of the 
cervical spine.  By rating action of April 1995, the claim 
was granted and an effective date of April 14, 1994 was 
assigned. 

6.  Service connection for a disability of the thoracic spine 
was denied by the RO in an April 1995 rating decision.  The 
veteran did not appeal that decision in a timely manner.

7.  New and material evidence, which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has not been presented since 
the April 1995 RO rating decision.


CONCLUSIONS OF LAW

1.  Entitlement to an increased evaluation for a disability 
of the cervical spine cannot be established without a current 
VA examination; as the veteran has failed to report for such 
examination without good cause, the veteran's claim is 
denied.  38 C.F.R. §§ 3.327, 3.655 (1998).

2.  Entitlement to an increased evaluation for bilateral 
tardy ulnar nerve palsy with carpal tunnel syndrome cannot be 
established without a current VA examination; as the veteran 
has failed to report for such examination without good cause, 
the veteran's claim is denied.  38 C.F.R. §§ 3.327, 3.655 
(1998).

3.   The December 1981 RO decision did not become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.160, 
20.1103 (1998). 

4.  An effective date of August 22, 1981 for a grant of 
service connection for a disability of the cervical spine is 
warranted.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1998).

5.  The April 1995 RO rating decision denying service 
connection for a disability of the thoracic spine is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).

6.  The evidence submitted since the April 1995 final RO 
decision is not new and material; thus, the claim of service 
connection for a disability of the thoracic spine cannot be 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an increased evaluation for a disability of 
the cervical spine, currently evaluated as 10 percent 
disabling.

Entitlement to an increased evaluation for bilateral ulnar 
nerve palsy with carpal tunnel syndrome, currently evaluated 
as 10 percent disabling.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1998).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

Re-examinations will be requested whenever the VA determines 
that there is a need to verify either the continued existence 
or the current severity of a disability. Individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  38 C.F.R. § 3.327(a) 
(1998).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of "good cause" include, but are 
not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  38 
C.F.R. § 3.655.

Factual Background

Cervical spine disability

By rating action of April 1995, the RO granted service 
connection for a disability of the cervical spine for which a 
10 percent evaluation was assigned under diagnostic Codes 
5010-5293, effective from April 14, 1994.

VA medical records dated in July 1995 reflected that the 
veteran complained of pain of the cervical spine as well as 
neurological symptomatology.  

A VA examination of the spine was conducted in August 1995.  
The veteran complained of a constant dull ache medial to the 
left scapular border and a constant ache at the base of his 
neck.  X-ray films of the cervical spine were essentially 
within normal limits.  The examiner's impressions included 
cervical spondylosis vs. cervical disc disease, vs. chronic 
cervical strain, and left scapulocostal syndrome.

Carpal tunnel syndrome

By rating action of February 1983, the RO granted service 
connection for bilateral ulnar nerve palsy with right carpal 
tunnel syndrome, for which a 10 percent evaluation was 
assigned.

In correspondence from the veteran received in April 1994, he 
requested an increased evaluation for carpal tunnel syndrome. 

A VA examination was conducted in July 1994.  Physical 
examination revealed normal function of both arms.  However, 
there was episthesia to light touch and pinprick along the 
elbows and the left arm.  An impression of possible left ulna 
neuropathy, sensory only, was made.  Neuromuscular 
electrodiagnosis studies of the upper extremity were also 
conducted which yielded normal findings. 

A VA examination of the spine was conducted in August 1995.  
At that time the veteran complained that when he abducted and 
elevated his left arm to the shoulder level, he experienced 
shooting pain in the medial aspect of the arm, down through 
forearm into his thumb and index finger.  He also described 
numbness in the same pattern and reported that he experienced 
numbness of the hands.  The examiner's impressions included 
bilateral carpal tunnel syndrome without clinical evidence of 
motor involvement, and ulnar nerve irritation at the cubital 
tunnels bilaterally.  

Both issues

By rating action of April 1996, the RO denied an evaluation 
in excess of 10 percent for the service connected 
disabilities of the cervical spine and carpal tunnel 
syndrome.  A Notice of Disagreement as to that determination 
was filed in April 1997.  A Statement of the Case was issued 
in May 1997.  A substantive appeal was filed in July 1997.  
In his substantive appeal the veteran requested a Board 
hearing and requested that another VA examination be 
scheduled.  

The record reflects that a VA examination was scheduled for 
August 1997, and that he was notified of the scheduled 
examination at the most recent address of record.  However, 
the veteran failed to report for the examination.

By rating action of September 1997, the RO denied increased 
disability evaluations for the veteran's cervical spine 
disability and bilateral ulnar nerve palsy with carpal tunnel 
syndrome, explaining that the denial was justified due to the 
veteran's failure to appear for the scheduled VA examination.

A Board hearing was scheduled for January 1999.  The veteran 
did not appear for the hearing.  No explanation has been 
received from the veteran.

Analysis

Initially, the Board has determined that this issue is a 
matter in which the law, as opposed to the evidence, is 
dispositive of the issue.  The United States Court of Appeals 
for Veterans Claims (Court) has observed that the use of the 
statutory term "well grounded" should be confined to matters 
in which the evidence is dispositive. Therefore, in cases 
such as this, where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law (Cf. FED R. CIV. P. 
12(b)(6) ("failure to state a claim upon which relief can be 
granted"), as opposed to dismissing the case for failure to 
present a well-grounded claim.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The dispositive law in this case is 38 C.F.R. § 3.655.  Under 
38 C.F.R. § 3.655(b), if a veteran does not appear at a 
scheduled VA examination that is required in order to 
adjudicate a claim, the VA may proceed with the adjudication 
of the claim.  This regulation states, "[w]hen a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record. When the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied."  
Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  38 C.F.R. § 3.655(a).

A review of the record reflects that following the August 
1995 VA examination, which was unclear as to diagnoses, the 
veteran himself requested that another VA examination be 
scheduled.  The RO  scheduled a VA examination for August 11, 
1997.  The record also shows that a letter advising the 
veteran of the scheduled examination was mailed to the most 
recent address of record on June 31, 1997.  The veteran did 
not appear for the scheduled VA examination and did not 
provide an explanation for his failure to appear.  The record 
does not reflect that the veteran has attempted to contact 
the VA from July 1997 forward.

In Hyson v. Brown, 5 Vet. App. 262 (1993), the Court pointed 
out that the VA must show that the veteran lacked "adequate 
reason" [see 38 C.F.R. § 3.158(b)], or "good cause" [see 38 
C.F.R. § 3.655] for failing to report for the scheduled 
examinations.  5 Vet. App. at 265.  In this case, there is no 
evidence on file demonstrating that the veteran had any 
"adequate reason" or "good cause" for failing to report to 
these scheduled examinations.

In Wamhoff v. Brown, 8 Vet. App. 517 (1996), the Court found 
that notice of a required VA examination mailed to the 
veteran's sole address on file was sufficient to trigger the 
veteran's duty to appear for such examination, although the 
evidence in that case later revealed that the veteran did not 
in fact receive such notification because he was not in fact 
residing at that address.  In this case, the record reflects 
that the veteran has only one address of record and that the 
notice to report for examination was sent to that address.

Moreover, the Court has ruled that there is a "presumption of 
regularity" under which it is presumed that Government 
officials have properly discharged their official duties.  
Clear evidence to the contrary is required to rebut the 
presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 
307 (1992), (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.

While certain medical evidence, dating back to 1995, is of 
record, this evidence is somewhat unclear as to the precise 
nature and severity of the veteran's disabilities and in no 
way serves as a substitute for the veteran's attendance at a 
VA examination scheduled to comprehensively evaluate these 
disabilities.  At this point, it has been several years since 
the veteran has been evaluated by VA physicians.

In a case such as this, where additional development is 
required to determine entitlement to increased benefits, the 
veteran may not passively sit by under circumstances where 
his cooperation is essential in obtaining the putative 
evidence. 

In such a situation, the Board has no alternative but to deny 
the veteran's claim as provided under the regulatory 
provisions of 38 C.F.R. § 3.655.  Accordingly, the 
appropriate disposition of the veteran's claim of entitlement 
to an increased evaluation for his service-connected 
disability of the cervical spine is denial of the claim 
because of his failure to report for a VA examination without 
evidence of good cause for failure to appear.

In a case where the law and not the evidence is dispositive, 
the claims must be denied because of the absence of legal 
merit or the lack of entitlement under law, and not on the 
basis that the claims are found not to be well grounded.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Entitlement to an effective date prior to prior to April 14, 
1994 for entitlement to service connection for a disability 
of the cervical spine.

Factual Background

The veteran separated from service in August 1981.  In 
October 1981, he filed a claim of entitlement to service 
connection for a disability of the "upper back", indicating 
that this condition had its onset in June 1981.  By rating 
action of December 1981, service connection for "low back 
pain" was denied.  The claim of entitlement to service 
connection for a disability of the "upper back" was not 
specifically addressed.

In September 1982, the veteran indicated his disagreement 
with the December 1981 rating action and stated that he was 
experiencing constant pain of the "dorsal" spine which was 
affecting his left arm, pain in the lumbar spine, radiating 
into the left leg, and that he was experiencing pain of the 
entire spine.  

A VA orthopedic examination was conducted in January 1983.  
The veteran complained of pain in the upper back and pain 
shooting into both hands.  X-ray films of the cervical spine 
were normal.  No diagnosis pertaining to the cervical spine 
was made.

No Statement of the Case was issued by the RO during this 
time period or for many years thereafter. 

In correspondence received by the RO on April 14, 1994, the 
veteran requested service connection for a disability of the 
cervical spine.  Submitted along with the veteran's statement 
were private medical records dated in December 1993 and 
January 1994.  A record dated in December 1993 revealed 
evidence of mild findings of facet joint degeneration with 
mild to moderate foraminal narrowing on the right at the C3-4 
level upon examination of the cervical spine.  The January 
1994 record reflected that an MRI of the cervical spine 
revealed evidence of a mild bulging disc at C3-4, and a very 
small focal central disc protrusion at C5-6.  

A VA examination was conducted in July 1994, at which time an 
impression of discogenic disease of the cervical spine was 
made.

By rating action of April 1995, the RO granted service 
connection for a disability of the cervical spine, for which 
a 10 percent evaluation was assigned under diagnostic Codes 
5010-5293, effective from April 14, 1994.

In correspondence dated in August 1995, the veteran contended 
that an effective date prior to April 14, 1994 was warranted 
for the grant of entitlement to service connection for a 
disability of the cervical spine.  By rating action of April 
1996, the RO denied the assignment of an effective date prior 
to April14, 1994 for the grant of service connection for a 
disability of the cervical spine.  This appeal followed.

Law and Regulations

Under 38 C.F.R. § 3.1(p) (1998), a claim is defined as "a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit."  A reopened claim is defined as 
any application for a benefit received after disallowance of 
an earlier claim. 38 C.F.R. § 3.160(e) (1998). 

The effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim, or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400

With respect to an award of compensation based upon direct 
service connection, the effective date is the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400 (b)(2).

A claim which has been disallowed by the RO becomes final by 
the expiration of one year after the date of notice of an 
award or disallowance, or by denial on appellate review, 
whichever is the earlier. 38 C.F.R. §§ 3.160(c), 20.1103 
(1998).  Final RO decisions cannot thereafter be reopened 
unless certain provisions of the law are met.  See 38 
U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 
20.200, 20.302, 20.1103 (1998).

Analysis

The veteran's original claim of entitlement to service 
connection for a disability of the "upper back" was 
received by the RO on October 29, 1981.  Entitlement to 
service connection for "low back pain" was denied by the RO 
in a December 1981 rating action.  The RO noted that the 
veteran's service medical records referred to right trapezius 
pain, but for reasons which are unclear, the issue of 
entitlement to service connection for a disability of the 
upper back was not specifically addressed by the RO in the 
December 1981 rating action.

Later in December 1981, the RO notified the veteran that a 
claim of entitlement to service connection for "low back 
pain" had been denied.   In September 1982, the veteran 
filed a timely Notice of Disagreement (NOD) with the December 
1981 rating action.  The veteran referred to pain in his 
"dorsal spine" and further specifically indicated therein 
that pain was affecting his entire spinal column.  The RO 
failed to issue a Statement of the Case following the 
veteran's NOD.  

Thereafter, the veteran filed a claim of entitlement to 
service connection for a disability of the cervical spine on 
April 14, 1994.  By rating action of April 1995, the RO 
granted service connection for a disability of the cervical 
spine, assigning an effective date of April 14, 1994.

Having reviewed the evidence, the Board concludes that the 
veteran's claim of entitlement to service connection for a 
disability of the upper back, which was initially filed in 
October 1981, shortly after he left the service, was never 
finally adjudicated until April 1995.  In essence, the claim 
for service connection for a disability of the cervical spine 
was pending without necessary adjudication from the date that 
the initial application was filed, which was October 29, 
1981.  See 38 C.F.R. §§ 3.160(c)(d), 20.1103 (1998).  

The specific claim raised by the veteran, entitlement to 
service connection for a disability of the upper back, was 
not adjudicated in the December 1981 rating decision and was 
in fact not adjudicated until April 1995; hence the claim was 
pending from October 1981. 

Moreover, even if the December 1981 rating action, in which 
the issue was characterized by the RO as entitlement to 
service connection for a low back disability, could be 
interpreted as a denial of the veteran's claim for service 
connection for a disability of the upper back (and the Board 
does not believe so), this rating decision never became final 
due to the failure of the RO to issue a Statement of the Case 
following the veteran's September 1982 NOD with that 
decision.

 In either event the result is the same.  The Board finds 
that the award of service connection for a disability of the 
cervical spine is based on the date of an original claim that 
was filed on October 29, 1981.

The remaining question to be answered is the effective date 
of service connection.  Under pertinent VA regulations, the 
effective date of an award based on receipt of an original 
claim for service connection is the day following separation 
from active service or date entitlement arose if claim is 
received within one year after separation from service; 
otherwise, the effective date is the date of receipt of 
claim, or date entitlement arose, whichever is later.

As noted above, the veteran filed his initial claim on 
October 29, 1981, which was within a year of his discharge 
from service, which occurred on August 21, 1981.  The proper 
effective date for the grant of service connection for a 
disability of the cervical spine is August 22, 1981, and the 
appeal as to this issue is granted accordingly.

Whether new and material evidence has been submitted in order 
to reopen a claim of entitlement to service connection for a 
disability of the thoracic spine.

The veteran's initial claim of entitlement to service 
connection for a disability of the thoracic spine was denied 
by the RO in an unappealed April 1995 decision.  He now seeks 
to reopen his claim.


Factual Background

The "old" evidence 

Evidence of record at the time of the April 1995 RO decision 
included the veteran's service medical records. The service 
medical records showed that the veteran was seen for 
treatment in April 1981 with complaints of a two to three day 
history of pain in the back of the neck and in the right 
shoulder.  An assessment of muscle strain was made.  Similar 
complaints were made by the veteran in May 1981, at which 
time an assessment of muscle spasms of the upper back was 
made.  Complaints of back pain were noted in a July 1981 
entry.  Upon separation examination conducted in July 1981, 
clinical evaluation of the neck and spine was normal.  

A VA orthopedic examination was conducted in January 1983. A 
VA orthopedic examination was conducted in January 1983.  The 
veteran complained of pain in the upper back and pain 
shooting into both hands.  An electromyelogram was conducted 
which the examiner indicated yielded results suggestive of 
thoracic outlet syndrome.  However, there was no evidence of 
nerve compression on electromyelogram to support that 
diagnosis. A diagnosis of dorsal spine pain and intermittent 
pain in both upper extremities, cause undetermined, was made.

In April 1994, the veteran requested service connection for a 
disability of the thoracic spine.  Submitted along with the 
veteran's statement were private medical records dated in 
December 1993 and January 1994.  A record dated in December 
1993 reflected that an examination of the thoracic spine 
revealed no abnormalities.

A VA examination was conducted in July 1994, at which time a 
history of degenerative joint disease changes of the thoracic 
spine were noted.  An examination of the thoracic spine 
evidently was not undertaken, nor was any diagnosis 
pertaining to the thoracic spine made. 

The April 1995 RO decision

By rating action of April 1995, the RO denied service 
connection for a disability of the thoracic spine.  The 
veteran's claim was denied because the service medical 
records were negative for evidence of a disability of the 
thoracic spine and no dorsal spine pathology had been 
recently diagnosed.  The veteran was advised of that 
determination in April 1995.  He did not file a Notice of 
Disagreement and that decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103. 

The additional evidence

VA medical records dated in July 1995 were submitted for the 
record, which reflected that the veteran complained of pain 
of the thoracic spine.  A VA examination of the spine was 
conducted in August 1995, at which time a diagnosis of 
"possible" thoracic outlet syndrome was made.

The record reflects that a VA examination was scheduled for 
August 1997 and that the veteran was notified of the 
scheduled examination at the most recent address of record.  
However, the veteran failed to report for the examination.

By rating action of September 1997, the RO determined that 
new and material evidence had not been submitted with which 
to reopen the claim of entitlement to service connection for 
a disability of the thoracic spine.

Relevant Law and Regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  In 
cases in which a chronic disability such as arthritis is 
involved, service connection may be granted if the chronic 
disability appeared to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  Service 
connection may also be granted for disease which is diagnosed 
after discharge from military service, when all of the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1998).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."  

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the Court.  See Elkins v. West, U.S. Vet. App. No. 1534 (Feb. 
17, 1999).  Under the Elkins test, the Board must first 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim, the Board must 
determine whether, based upon all the evidence of record in 
support of the claim, the claim as reopened (as distinguished 
from the original claim) is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Third, if the claim is well grounded, 
the Board may then proceed to evaluate the merits of the 
claim but only after ensuring that VA's duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Winters v. 
West, U.S. Vet. App. No. 97-2180 (Feb. 17, 1999).

New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.  

In determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Failure to report for VA examination

As discussed in detail above, if a veteran fails to report 
for a scheduled VA examination, a decision on a claim of 
entitlement to service connection will be rendered based on 
the evidence of record. See 38 C.F.R. § 3.655 (1998).

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for a disability 
of the thoracic spine.  The veteran's claim of entitlement to 
service connection was denied in an April 1995 decision of 
the RO.  He was informed of that decision in an April 1995 
letter from the RO.  He did not appeal that decision within 
the requisite time.  Because the decision was not duly 
appealed, it is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1998).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed April 1995 
decision. 

The Board next notes that the essential basis for the final 
April 1995 rating decision which denied service connection 
for a disability of the thoracic spine was the absence of 
evidence of complaints, treatment or a diagnosis of a 
disability of the thoracic spine in service and the absence 
of a recent diagnosis of a thoracic spine disability.

Using the above discussed guidelines, the Board has carefully 
reviewed the veteran's contentions and the additional 
evidence which has been associated with the claims folder 
since the April 1995 rating decision.  Having so reviewed the 
evidence, the Board finds that new and material evidence has 
not been presented since that time.  

The evidence added to the record since the April 1995 denial 
of the claim includes the veteran's statements, which in 
general indicate that he experienced problems of the thoracic 
spine during service, and that such problems are 
etiologically related to the current problems of the thoracic 
spine which the veteran experiences.  These statements are 
essentially cumulative of similar statements which the 
veteran has made in the past and are thus neither new or 
material.

Moreover, the Board notes that the veteran is not competent 
to offer conclusions as to his medical diagnosis and medical 
causation.  Inasmuch as the veteran is offering his own 
medical opinion and diagnoses, the Board notes that the 
record does not indicate that he has any professional medical 
expertise.   In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  See also Bostain 
v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . 
is not competent to establish, and therefore not probative 
of, a medical nexus").  See also Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  

With regard to the medical evidence added to the record since 
the April 1995 rating decision, the Board finds that these 
medical records, consisting of VA outpatient treatment 
records and a VA examination report of August 1995, although 
new, are not material to the issue at hand.  Although the VA 
outpatient records document that the veteran complained of 
symptomatology of the thoracic spine in 1995, a diagnosis of 
a disability of thoracic spine was not shown in those 
records.  

Similarly, the VA examination report showed that an 
impression of "possible" thoracic outlet syndrome was made 
by the examiner.  This impression is manifestly not a 
definitive diagnosis of a current thoracic spine disability.  
Moreover, the examiner did not etiologically link any 
currently reported symptomatology of the thoracic spine to 
the veteran's service.  Given the uncertainty of the 
examiner's impression, additional medical examination of the 
veteran was scheduled in August 1997.  The veteran failed to 
report for the scheduled examination.  A current diagnosis 
and a medical nexus opinion are thus still lacking in the 
record.  The Board will decide the case on the evidence of 
record.  38 C.F.R. § 3.655.    

In summary, the additional evidence fails to show a diagnosis 
of a thoracic spine disorder or competent  medical evidence 
that any injury or disability of the thoracic spine had its 
onset in service or that the currently reported thoracic 
spine symptomatology is in any way etiologically related to 
service.  Accordingly, i the absence of new and material 
evidence, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
disability of the thoracic spine is unsuccessful because the 
evidence he has submitted does not meet the  requirements 
found in 38 C.F.R. § 3.156(a).  In sum, the evidence 
submitted since the April 1995 rating decision is either 
cumulative of evidence previously submitted, or if new, it is 
not material as it does not "bear directly and 
substantially" on the matter and are not "so significant 
that it must be considered to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In summary, the 
recently submitted evidence is not new and material, the 
claim of service connection for a disability of the thoracic 
spine is not reopened and the benefit sought on appeal 
remains denied.

Additional Matter

Under certain circumstances, VA may be obligated to advise 
the veteran of evidence that is needed to complete his 
application for benefits. This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995). In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that 
when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under 38 U.S.C.A. § 
5103 to inform the veteran of the evidence that is 
"necessary to complete the application.  Graves, 8 Vet. App 
at 525.  The Board is not aware of any such evidence which is 
currently extant.  By this decision, the Board informs the 
veteran of the kinds of evidence which would be new and 
material and serve to reopen his claim. 

ORDER

Entitlement to an increased evaluation for a disability of 
the cervical spine is denied.

Entitlement to an increased evaluation for bilateral tardy 
ulnar nerve palsy with carpal tunnel syndrome is denied.

An effective date of August 22, 1981 is assigned for the 
grant of service connection for a disability of the cervical 
spine.

New and material evidence sufficient to reopen the claim for 
service connection for a disability of the thoracic spine not 
having been submitted, the benefit sought on appeal remains 
denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  "Thoracic spine" and "dorsal spine" are synonymous.  See Reiber v. Brown, 7 Vet. App. 513, 515 (1995):  
"Thoracic vertebrae are 'any of the 12 vertebrae dorsal to the thoracic region and characterized by 
articulation with the ribs.' ", citing Webster's Medical Desk Dictionary 715 (1986).
  The Board points out that although the veteran was somewhat vague in referring to disabilities of his "upper 
back", "dorsal spine" and "entire spine", his statements arguably conveyed his intent to seek service 
connection for a cervical spine disability.   Cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA's statutory 
duty to assist means that VA must liberally read all documents submitted.) 
- 18 -


- 1 -


